 1   AARON D. FORD
       Attorney General
 2   DOUGLAS R. RANDS, Bar No. 3572
       Senior Deputy Attorney General
 3   State of Nevada
     100 N. Carson Street
 4   Carson City, NV 89701-4717
     Tel: (775) 684-1150
 5   E-mail: drands@ag.nv.gov

 6   Attorneys for Defendants
     Romeo Aranas, John Borrowman
 7   and Michael Minev

 8

 9                                UNITED STATES DISTRICT COURT

10                                       DISTRICT OF NEVADA

11   SCOTT CASTEEL,                                           Case No. 3:20-cv-00381-GMN-CLB
12                         Plaintiff,
                                                           MOTION FOR EXTENSION OF TIME
13   vs.                                                            (ECF NO. 85)
14   ROMEO ARANAS, et al.,

15                         Defendants.

16          Defendants, Romeo Aranas, John Borrowman and Michael Minev, by and through counsel,
17   Aaron D. Ford, Attorney General of the State of Nevada, and Douglas R. Rands, Senior Deputy
18   Attorney General, hereby move this Court for an extension of time to respond to Plaintiff’s Motion
19   for extension of time to file a motion to amend. (ECF No. 79). This Court Ordered, by ECF No. 85,
20   Defendants Counsel to respond to the Motion by July 20, 2021. Counsel is scheduled to be out of
21   state that week on a pre-planned family vacation. Therefore, the Defendants respectfully request the
22   Court extend the deadline by 10 days, to July 30, 2021. This request is made and based on the
23   attached points and authorities, the papers and pleadings on file herein, and such other and further
24   information as this Court may deem appropriate.
25                         MEMORANDUM OF POINTS AND AUTHORITIES
26          Courts have inherent powers to control their dockets, see Ready Transp., Inc. v. AAR Mfg,
27   Inc., 627 F.3d 402, 404 (citations omitted), and to “achieve the orderly and expeditious disposition
28   of cases.” Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991) “Such power is indispensable to the


                                                       1
 1   court’s ability to enforce its orders, manage its docket, and regulate insubordinate [] conduct. Id.

 2   (citing Mazzeo v. Gibbons, No. 2:08–cv01387–RLH–PAL, 2010 WL 3910072, at *2 (D.Nev.2010)).

 3   LR IA 6-1 discusses requests for continuances. The rule states:

 4           (a) A motion or stipulation to extend time must state the reasons for the extension
             requested and must inform the court of all previous extensions of the subject
 5           deadline the court granted. (Examples: “This is the first stipulation for extension of
             time to file motions.” “This is the third motion to extend time to take discovery.”)
 6

 7           This is the first request, and is requested for good cause. Counsel is currently scheduled to

 8   be out of state on a pre-planned family vacation during the week of July 19, 2021. Therefore, it will

 9   be difficult to research and file the response in this timeframe. There will be no prejudice to Plaintiff

10   because if his motion is granted, deadlines for discovery and motion practice will need to be

11   revisited.

12           Therefore, it is requested that the Defendant have an additional 10 days to file their response to

13   Plaintiff’s motion, which would then be due on July 30, 2021.

14           DATED this 15th day of July, 2021.

15                                                  AARON D. FORD
                                                    Attorney General
16

17                                                  By:          /s/ Douglas R. Rands
                                                                DOUGLAS R. RANDS, Bar No. 3572
18                                                              Deputy Attorney General
19                                                              Attorneys for Defendants
20

21                                                        IT IS SO ORDERED.

22                                                        Dated: July 15, 2021

23

24                                                        ________________________________________
                                                          UNITED STATES MAGISTRATE JUDGE
25

26

27

28


                                                            2
 1                                   CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the Office of the Attorney General, State of Nevada and

 3   that on this 15th day of July, 2021, I caused a copy of the foregoing, MOTION FOR EXTENSION

 4   OF TIME (ECF NO. 85), to be served, by U.S. District Court CM/ECF Electronic Filing on the

 5   following:

 6   Scott Casteel, #82403
     Care of ESP Law Librarian
 7   Ely State Prison
     P.O. Box 1989
 8   Ely, NV 89301
     esplawlibrary@doc.nv.gov
 9

10

11                                                       __/s/ Roberta W. Bibee__________
                                                         An employee of the Office
12
                                                         of the Attorney General
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     3
